PER CURIAM.
The jurisdiction of the court below depends upon the citizenship of the parties, in this case, and there was a judg*714ment.upon the merits against the plaintiff. There is an averment in the complaint that the plaintiff is a resident, but no allegation that he is a citizen of any state. The judgment is reversed upon the ground that the Circuit Court had no jurisdiction of the action, and the case is remanded to that court, with instructions to allow or to refuse to allow an amendment in this particular, in its discretion, with the costs of this court and of the court below against the plaintiff, upon the authority of Yocum v. Parker, 130 Fed. 770, 66 C. C. A. 80; Id., 134 Fed. 205, 67 C. C. A. 227; Robertson v. Cease, 97 U. S. 646, 650, 24 L. Ed. 1057; Menard v. Goggan, 121 U. S. 253, 7 Sup. Ct. 873, 30 L. Ed. 914; Horne v. Hammond, 155 U. S. 393, 15 Sup. Ct. 167, 39 L. Ed. 197.